                               WENGER & ARLIA, ESQS.
                                ATTORNEYS AT LAW
                                   20 Vesey Street, Suite 210
                                      New York, NY 10007
                           Tel: (212) 566-6262 – Fax: (212) 608-6262


September 12, 2020

Hon. Joanne Seybert
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re: United States v. Jeffrey Miller, 18 CR 614 (JS)

Dear Judge Seybert:

        As you are aware, the law firm of Wenger & Arlia Esqs. has been retained to represent
the defendant, Jeffrey Miller, in the above-referenced prosecution.

        The purpose of this letter is to request a three-month adjournment of sentencing. The
matter is currently scheduled before the Court on September 22, 2020. In lieu of the parties
appearing on that date, I respectfully request the aforementioned adjournment.

        If you have any questions or concerns, please call my office.

                                             Respectfully yours,

                                             John Arlia
JA:ma                                        John Arlia (JA)6781
